                           Renée Heller
                                        Attorney at Law
          14077 Cedar Road, Suite 101                  •                    Cleveland, Ohio 44118
  Tel: (216) 691-0404           •         Fax: (216) 291-2970          •          Email: rhlegal@aol.com

                                              June 5, 2019

Charles and Ann Vincent
27487 Seneca Drive
Westlake, OH 44145

         Re:    Chapter 13 Bankruptcy
                Case No. 19-10945

                                 FOR LEGAL SERVICES RENDERED

11-13-18        Initial consultation w/clients for bankruptcy. (Library)                         1.5

11-15-18        Review documents and credit reports from client.                                 1.0
                Begin preparation of petition and schedules.                                     1.0

11-16-18        T/c client re outstanding documents. (Tax return, current income info,           .25
                life ins info, additional creditors)

12-7-18         Meeting w/clients to discuss Chapter 13 bankruptcy.                              1.0
                Review additional documents from client.                                         .25
                Update petition and schedules.                                                   .5

1-7-19          Meeting w/clients to review information and further discuss bankruptcy.          1.0
                (Still need all income and life ins info)

1-16-19         T/c client re outstanding documents and questions.                               .25

2-12-194        Review documents from client.                                                    .25
                Prepare Rights and Responsibilities, Bank Order, Plan and update petition        .75
                and schedules.

2-25-19         Office meeting w/client for review and signature. File case (Petition and        1.5
                schedules, income info, Plan, Rights, Declaration).

2-25-19         Tax return scanned and uploaded to Trustee.                                      .25

2-26-19         Prepare and file Amended Rights and Resp.                                        .25

2-27-19         Certificate of Svc prepared and filed.                                           .1

3-01-19         Review Notice of Meting of Creditors. T/c client re date.                        .1

4-10-19         Attend Meeting of Creditors. (Plus travel)                                       1.5

4-12-19         Review Trustee’s Objection to Confirmation. T/c client re issues.                .5

4-17-19         Review Trustee’s Objection to Exemptions. T/c client re issues.                  .35




19-10945-jps      Doc 35-1       FILED 06/05/19       ENTERED 06/05/19 11:47:41             Page 1 of 2
                                                              Charles and Ann Vincent
                                                              Page 2
                                                              June 5, 2019


4-17-19        Bank statements and life ins reviewed. Spreadsheet prepared.                   .75

4-18-19        Numerous documents scanned and uploaded to Trustee. (Failed)                   .5
               Docs resent.                                                                   .2

4-20-19        Bank statements scanned and uploaded to Trustee. (Failed)                      .2
               Bank statements resent.                                                        .1

4-22-19        Amend spreadsheet and upload to Trustee.                                       .35

4-26-19        Documents uploaded to Trustee.                                                 .2

5-06-19        T/c clients re amending plan and terms.                                        .35
               Prepare and file modified plan, motion, notice and cert of svc.                .5

5-7-19         Review Trustee’s objection.                                                    .1
               Prepare and file withdraw motion and notice.                                   .25
               Prepare and file modified plan, motion, notice and cert of svc.                .5

5-14-19        Review Order re exemptions.                                                    .1

6-6-19         Court appearance. (Anticipated)                                                .75


                              TOTAL HOURS:                    16.3
                              TOTAL HOURS BILLED:             10.00
                                   @ $300.00/hr                              $ 3000.00
                              COSTS: filing fee                              $   310.00
                              CREDIT: (retainer)                             ($ 1,235.00)

                                      TOTAL AMOUNT DUE                           $ 2,075.00




19-10945-jps    Doc 35-1      FILED 06/05/19       ENTERED 06/05/19 11:47:41            Page 2 of 2
